Citation Nr: 0119747	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
(dominant) rotator cuff tear, to include degenerative 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from February 1956 to February 
1960.

In January 1967, he claimed service connection for a right 
shoulder injury.  A March 1967 rating decision granted 
service connection for a right rotator cuff tear and assigned 
a 10 percent evaluation.  The veteran claimed an increased 
evaluation in 1995, a claim that was denied, and again in 
October 1998, pursuant to which an August 1999 rating 
decision assigned a 30 percent evaluation.  In March 2000, 
the veteran again sought an increased evaluation.  This case 
comes to the Board of Veterans' Appeals (Board) from a June 
2000 rating decision that denied the claim.


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by complaints of pain and limitation of motion; 
objective findings include osteoarthritis of the right 
shoulder, more extensive in the glenohumeral joint than in 
the acromioclavicular joint, and abduction limited to 70 
degrees.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
residuals of a right (dominant) rotator cuff tear, to include 
degenerative arthritis, are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, and Part 4, to include §§ 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, and Diagnostic Code (DC) 5201 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, which show that he is 
right-hand dominant, include one from January 1958 wherein he 
reported a twisting injury to the right shoulder.  In May of 
that year, he sustained a right shoulder sprain.  On 
examination following the latter injury, there was pain in 
the area of the right supraspinatus tendon on abduction of 
the arm.  He was seen twice in March 1959 for complaints of 
right shoulder pain.

As indicated above, the veteran claimed service connection 
for a right shoulder injury in January 1967.  A March 1967 VA 
examination revealed no tenderness, swelling, deformity, 
warmth, or erythema, and there was no atrophy of musculature 
of the shoulder girdle.  There was abduction to shoulder 
level and, with scapular motion, to full elevation.  Internal 
rotation was complete, but external rotation was limited by 
50 percent.  X rays of the left shoulder were normal but, on 
the right, there were small spurs in the glenohumeral joint 
and a small calcification in the soft tissue adjacent to the 
neck of the humerus which the radiologist opined was within 
the rotator cuff.  The diagnosis was right rotator cuff tear.

A March 1967 rating decision granted service connection for a 
right rotator cuff tear and assigned a 10 percent evaluation.

A March 1972 VA examination found no tenderness, and no 
limitation of motion on abduction or forward flexion, but 
external rotation was limited by 50 percent and internal 
rotation by 20, and there was some coarse crepitus on 
rotation.  The diagnosis was residuals of right rotator cuff 
tear.

A July 1994 VA treatment record noted complaints of pain on 
abduction following a work-related injury to the right 
shoulder five days earlier.  The impression was bicipital 
tendonitis.

A September 1995 letter from Perry Shuman, MD, to an 
insurance company referred to the veteran's right shoulder 
injury in service and history from the veteran that he had 
not had trouble with the shoulder since service.  However, on 
March 29, 1995, he injured his right shoulder at work and 
developed mild tenderness in the anterior aspect thereof.  
Examination at the time of the injury showed forward flexion 
to 142 degrees, abduction to 100 degrees, and internal 
rotation to 30 degrees, but external rotation was not 
performed due to pain, and there was pain at extremes of the 
range of motion.  X rays showed mild osteoarthritis in the 
acromioclavicular joint, but a "tremendous amount" of 
osteoarthritis in the glenohumeral joint; they also suggested 
the possibility of a loose body.  The impression was right 
shoulder osteoarthritis, but loose bodies could not be ruled 
out.

In April 1995, the veteran sought treatment at VA and also at 
Oswego Hospital following the work-related injury to the 
right shoulder one week earlier.  On examination, motion in 
all planes was painful and external rotation was not 
possible.  X rays showed extensive osteophyte formation along 
the inferior aspect of the glenohumeral joint, but the 
acromioclavicular joint was intact.

At a July 1995 VA examination, some atrophy of the deltoid 
muscle was noted, there was some crepitus on motion of the 
right shoulder, and there was some pain on hyperabduction, 
but there was no limitation of motion, and strength was good.  
X rays showed severe degenerative change in the glenohumeral 
joint and slight degenerative change in the acromioclavicular 
joint; in addition, the humeral head rode a little higher 
suggesting some thinning of the rotator cuff.  In an August 
1995 addendum to the examination report, the examiner noted 
that X rays confirmed an impression of degenerative arthritis 
of the right shoulder.

Outpatient treatment records from Dr. Shuman showed that the 
veteran was seen for his right shoulder on seven occasions 
from November 1995 to April 1997.  During that time, he 
underwent an arthrogram of the right shoulder and received a 
steroid injection.  On testing range of motion during those 
visits, forward flexion ranged from 100 to 135 degrees, 
abduction from 90 to 135 degrees, internal rotation from 20 
to 60 degrees, and there was no external rotation.  Pain 
diminished so that, by April 1997, he was not taking any 
medication for it.
In February 1997, the Social Security Administration (SSA) 
determined that the veteran was disabled, effective April 3, 
1995, due to degenerative arthritis of the right shoulder.  
Specifically, SSA found that the veteran was "not able to 
perform past work, which is described as medium work 
activity.  He is limited to light work activity with a 
restriction to overhead reaching, and skills from past work 
history are not transferable . . . ."

In a June 1997 letter to the Workers' Compensation Board, 
Daniel Elstein, MD, noted the veteran's right shoulder injury 
in service, but dated current right shoulder problems to a 
March 29, 1995, work-related injury.  He referred to 1995 X 
rays that showed numerous intra-articular calcifications and 
a large osteophyte off the inferomedial humeral head, and 
magnetic resonance imaging that showed the rotator cuff 
intact.  Current X rays showed degenerative change in the 
glenohumeral and acromioclavicular joints.  Forward flexion 
was to 135 degrees, abduction was to 90, and internal and 
external rotation was limited.  The doctor said that, based 
on the range of motion demonstrated, the veteran could work 
full time, but would not be able perform overhead lifting.  
He said there was no measurable atrophy, and that that fact 
indicated that there had been a "fair amount" of use of the 
right upper extremity.  He said a right total shoulder 
replacement would only be indicated if pain was so 
significant as to interfere with activities of daily living, 
and that that was not currently the case.

In a March 1998 record, Perry Cooke, MD, noted that the 
veteran had a three-year history of right shoulder problems 
that began with work-related injury.  He complained of pain, 
stiffness, catching, and clicking, and had been treated, 
though not successfully, with anti-inflammatory medication 
and cortisone injections.  On examination, there was full 
passive abduction, but he lacked 30 degrees of full active 
abduction and also lacked 30 degrees of internal and external 
rotation.  There was some tenderness, more over the biceps 
groove than the acromioclavicular joint.  X rays revealed 
multiple, large loose bodies, osteoarthritis of the 
acromioclavicular joint, and chronic impingement of the 
greater tuberosity.  Magnetic resonance imaging showed the 
rotator cuff to be intact.  The diagnosis was right shoulder 
osteoarthritis, multiple loose bodies, and a possible rotator 
cuff tear.

A November 1998 VA examination noted the veteran's history of 
right shoulder injury in service and the 1995 work-related 
reinjury.  He complained of pain, popping, clicking, and 
grinding in the joint, but he was able to perform activities 
of daily living using compensatory techniques.  Examination 
demonstrated no atrophy of shoulder or arm muscles, but there 
was tenderness to palpation of trapezius and cervical 
paraspinal muscles that the veteran said became sore after 
excessive use.  Active abduction on the right was 30 degrees 
less than on the left.  With passive abduction, scapular 
motion began at 60 degrees on the right but not until 110 
degrees on the left.  Internal and external rotation were 
limited on the right.  The examiner reviewed the March 1998 
arthrogram and noted extensive degenerative changes but no 
evidence of rotator cuff tear.  The impression was advanced 
degenerative joint disease of the right glenohumeral joint 
secondary to injuries in service.  The examiner opined that 
the in-service injuries predisposed the veteran to reinjury 
including the one sustained at work in 1995.  The examiner 
noted no weakness, fatigue, or incoordination, and said that, 
although limitation of motion might increase with flare-ups, 
he could not estimate the amount of increase without 
examining the veteran during a flare-up.

A March 1999 employment report from Trans States Lines 
indicated that the veteran, who had worked there as a truck 
driver, voluntarily resigned in February 1994.

A June 1999 record from Dr. Cooke noted that the veteran was 
four months status post right shoulder decompression and 
loose body removal.  Since his insurance did not cover it, he 
had not had the physical therapy that had been prescribed.  
He lacked 30 degrees of abduction and had similar limitation 
of motion in external and internal rotation.

The August 1999 rating decision assigned a 30 percent 
evaluation for residuals, including arthritis, of a right 
rotator cuff tear.

An August 1999 employment report from Thousand Island Park 
indicated that the veteran, an employee in summer 
maintenance, left their employ saying he had been told by 
Social Services not to work as it "would hurt his payment."
At an April 2000 VA examination, the veteran gave a history 
of right shoulder injury in service and said the condition of 
his right shoulder had worsened since 1994.  Currently, 
motion of the forearm and shoulder produced pain that limited 
use of the forearm.  He had steroid injections, without 
improvement, in 1995, and subacromial decompression, also 
without improvement, in February 1999.  On testing active 
range of motion, forward flexion was to 130 degrees, 
abduction to 70, external rotation to 30, and internal 
rotation to 40 degrees.  The examiner reviewed 1995 X rays 
and ordered new ones which also showed degenerative arthritis 
in the glenohumeral and acromioclavicular joints.  The 
radiologist noted, in both the 1995 and 2000 X rays, small 
cystic lucencies in the metadiaphysis, which he opined were 
areas of regional osteopenia.  The assessment was history of 
right rotator cuff tear with degenerative arthritis and 
symptoms unrelieved by recent subacromial decompression.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  As regards notice, the Board 
points out that the June 2000 rating decision and the August 
2000 Statement of the Case, both of which were sent to the 
veteran, addressed the law and the evidentiary shortcomings 
of his claim.  As for assistance with development of 
evidence, the RO obtained evidence from the veteran's private 
health care providers and from former employers, provided him 
VA examinations (the reports of which have been associated 
with the claim file), and obtained SSA records.  Furthermore, 
in a February 2001 letter, invited him to submit additional 
evidence directly to the Board.  However, the veteran has 
neither submitted any additional evidence nor alluded to the 
existence of any existing outstanding evidence that is 
necessary for an equitable adjudication of the issue on 
appeal.  The veteran also has been afforded the opportunity 
to present evidence and argument at a hearing on appeal.  
Under these circumstances, the Board determines that the 
veteran has received the notice and the assistance 
contemplated by law.  Hence, adjudication of this appeal, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where, as here, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.  As regards the 
joints, the factors of disability reside in reductions of 
their normal excursion of movement in different planes and, 
in rating disability of the joints, consideration must be 
given to demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca, supra; 
38 C.F.R. § 4.45.

In this case, the veteran sustained two twisting injuries to 
the right shoulder in service in 1958.  At a 1967 VA 
examination, a rotator cuff tear was diagnosed though 
subsequent studies show the rotator cuff intact.  According 
to reports he gave doctors, the veteran had no problems with 
the right shoulder after service, but reinjured it at work in 
1994 and again in 1995.  Though he had no problems with the 
shoulder after service, degenerative changes were developing, 
and these changes produced pain and limitation of motion 
unrelieved by steroid injections in 1995 and subacromial 
decompression in 1999.  Current X rays show degenerative 
changes in the right shoulder, worse in the glenohumeral 
joint than in the acromioclavicular joint.  As a result of 
these degenerative changes and the pain they cause, the 
veteran has limitation of motion of the right shoulder with 
abduction limited to 70 degrees and little, if any, external 
rotation.  

While the veteran's is service connected for "residuals of a 
right rotator cuff tear," no current right rotator cuff is 
indicated and the only residuals are degenerative changes.  
Appropriately, then, consideration of DC 5003 (degenerative 
arthritis) is warranted, which, in turn, directs that 
evaluations are to be based on diagnostic codes for 
limitation of motion of the affected joint, in this case, DC 
5201 (limitation of motion of the arm).  Under the provisions 
of that diagnostic code, a 30 percent evaluation is warranted 
if abduction is limited midway between the side and the 
shoulder; and  a 40 percent evaluation is warranted if 
abduction of the dominant arm is limited to 25 degrees.  
Shoulder level is 90 degrees from the side.  See Plate I, 
38 C.F.R. § 4.71.  If midway between the side and the 
shoulder is 45 degrees, and the veteran has abduction to 70 
degrees, it is not entirely clear that a 30 percent 
evaluation is warranted.  However, it is clear that an 
evaluation greater than 30 percent is not, even with 
consideration of the DeLuca case and 38 C.F.R. §§ 4.40 and 
4.45.  

In this case, there is no evidence of weakened motion, 
incoordination, or atrophy from disuse.  Indeed, examiners 
have noted an absence of atrophy and indicated that that fact 
suggests a "fair amount" of use of the right upper 
extremity.  There is osteophyte formation but, while that may 
constitute bony "deformity," it is to be expected in cases 
of osteoarthritis.  With regard to flare-ups or 
exacerbations, it is not clear that the veteran's right 
shoulder disability is subject to them, but we note that he 
visited his doctor on seven occasions between November 1995 
and April 1997, that abduction was never less than 90 degrees 
on those visits, and that, by the last visit, he did not 
require medication for pain.  This evidence suggests 
stability or improvement, not flare-ups, in his disability.  
In any event, since the veteran has significantly greater 
range of motion than is contemplated by the 30 percent 
evaluation assigned, the Board is of the view that he is 
adequately compensated, even if he may occasionally 
experience additional functional loss during occasional 
flare-ups or exacerbations of the right shoulder disability.  
The Board notes that the pain and limitation of motion has 
not so interfered with his activities of daily living as to 
warrant arthroplasty.

The Board also has considered the applicability of 
alternative diagnostic codes pursuant to which more than the 
current 30 percent evaluation may potentially be assigned, 
but which the veteran's disability may potentially be 
evaluated, but finds that no other diagnostic is more 
appropriate for evaluating the present disability than DC 
5201.  DC 5200 (ankylosis of the scapulohumeral joint) is 
another diagnostic code potentially applicable to the 
shoulder and arm, and its rating criteria include diminished 
abduction.  However, that diagnostic provides for assignment 
of a 40 percent evaluation if ankylosis is intermediate 
between favorable and unfavorable, and a 50 percent 
evaluation if ankylosis of the dominant arm is unfavorable 
and abduction is limited to 25 degrees.  In this case, while 
limitation of motion is shown, there is no evidence of, or of 
disability comparable to ankylosis.  Hence, DC 5200 provides 
no basis for assignment of a higher evaluation for this 
disability.  The medical evidence does not include any 
findings that would render evaluation of the current 
disability under any other diagnostic code appropriate.

Under the circumstances presented above, the Board finds that 
the current record presents no basis for assignment of a 
higher schedular evaluation.  Additionally, moreover, the 
Board finds that the record does not present such an unusual 
or exceptional disability picture to warrant more than the 
current 30 percent evaluation on an extra-schedular basis 
(consideration of which the veteran requested in his December 
2000 Substantive Appeal).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings); to warrant frequent periods of 
hospitalization; or to otherwise render impractical the 
application of the regular schedular standards.  

As indicated above, the veteran has had steroid injections 
and an arthrogram in 1995, had magnetic resonance, and 
underwent arthroscopic surgery in 1999.  Furthermore, the 
Board acknowledges that the veteran indicated, in his 
Substantive Appeal, that the Social Security Administration 
(SSA) has found him disabled due to degenerative arthritis of 
the right shoulder.  The purpose of the reference is not 
entirely clear, but the Board presume it to be a suggestion 
that VA should be bound, or at least persuaded by, the SSA 
determination (which, curiously, despite the RO's requests 
for further evidence to support the claim, the veteran has 
never submitted).  The law, however, does not so provide.  
Gary v. Brown, 7 Vet. App. 229, 231-2 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994) "(there is no statutory 
or regulatory authority for the determinative application of 
SSA regulations to the adjudication of VA claims, and VA has 
not adopted certain SSA regulations that would be beneficial 
to a claimant)."  Hence, even if true, the Board would not 
be bound by such a determination.  Based upon the evidence 
available to, and the standards employed by VA, the Board 
simply is not persuaded that the right should disability 
interferes with employment so significantly as to warrant the 
assignment of a higher evaluation on an extra-schedular 
evaluation, given the limited objective medical findings, 
infrequent doctor's visits, absence of muscle atrophy, and 
the lack of a need for medication to treat the disability.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the service-connected residuals of the veteran's 
right rotator cuff tear principally consist of the 
degenerative arthritis, manifested by limitation of motion of 
complaints of pain.  However, more than the currently 
assigned 30 percent evaluation for the service-connected 
disability is not warranted, and the claim for a higher 
evaluation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-9 (2000) (to be codified as amended at 38 U.S.C. § 
5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 30 percent for residuals of right 
(dominant) rotator cuff tear, to include degenerative 
arthritis, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

